EXHIBIT 10.1
SECOND AMENDMENT TO AMENDED AND
RESTATED SYNDICATED FACILITY AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT
dated as of May 1, 2020 (this “Amendment”) is entered into among GENUINE PARTS
COMPANY, a Georgia corporation (the “Company”), UAP INC., a company constituted
under the laws of Quebec (“UAP”), certain other Subsidiaries of the Company
party hereto as Designated Borrowers (such Designated Borrowers, together with
the Company and UAP, the “Borrowers” and, each a “Borrower”), the Lenders party
hereto, BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian
Swing Line Lender, BANK OF AMERICA, N.A., acting through its Australia branch,
as Australian Swing Line Lender, and BANK OF AMERICA, N.A., as Administrative
Agent, Domestic Swing Line Lender and L/C Issuer. All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Agreement (as defined below), as amended hereby.
RECITALS
WHEREAS, the Company, UAP, and the Designated Borrowers from time to time party
thereto, as Borrowers, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Domestic Swing Line Lender, Canadian
Swing Line Lender, Australian Swing Line Lender and L/C Issuer, are party to
that certain Amended and Restated Syndicated Facility Agreement dated as of
October 30, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”);
WHEREAS, the Borrowers have requested certain amendments to the Agreement; and
WHEREAS, the Lenders (by act of the Required Lenders) agree to such requested
amendments subject to the terms and conditions of this Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Amendments to the Agreement. The Agreement is hereby amended as follows:
1.1The following definitions are hereby added to Section 1.01 of the Agreement
in the appropriate alphabetical order:
“Acquisition” means the purchase or acquisition by any Loan Party or Subsidiary
of (a) more than 50% of the Equity Interests with ordinary voting power of
another Person or (b) all or any substantial portion of the property (other than
Equity Interests) of, or a business unit of, another Person, whether or not
involving a merger or consolidation with such Person or any other transaction
whereby a Person not previously a Subsidiary of the Company becomes a Subsidiary
of the Company.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“COVID-19 Pandemic” means the novel strain of coronavirus (SARS-Cov-2)
(including all additional variations and strains thereof) and its disease
commonly known
CHAR1\1723019v8

--------------------------------------------------------------------------------



as COVID-19, which was declared to be a global pandemic by the World Health
Organization on March 11, 2020.
“Covered Party” has the meaning specified in Section 11.24.
“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness for borrowed money (including, for the avoidance of doubt, senior
or subordinated notes, hybrid securities, convertible notes and other debt
securities convertible into capital stock), other than (a) intercompany
Indebtedness of the Company and its Subsidiaries, (b) ordinary course borrowings
under (i) this Agreement, (ii) unsecured working capital and/or commercial paper
facilities and (iii) any Treasury Management Agreement, (c) drafts issued under
the Vendor Program, (d) purchase money Indebtedness or Capital Lease
Obligations, in each case, permitted by Section 8.01(b), (e) any Indebtedness
issued, or directly and fully guaranteed or insured by, any national or
supra-national Governmental Authority, in each case, under a program
specifically established by such national or supra-national Governmental
Authority in response to the COVID-19 Pandemic, (f) any Indebtedness incurred by
any Foreign Subsidiary if the use of the Net Cash Proceeds to make a prepayment
pursuant to Section 2.05(d) hereof or pursuant to the Senior Notes, would have
material adverse tax consequences to the Company and/or its Subsidiaries, and
(g) any Indebtedness the Net Cash Proceeds of which are used to pay all or any
portion of the consideration for an Acquisition.
“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests resulting in Net Cash Proceeds, other than (a)
any issuance of its Equity Interests pursuant to the exercise of options or
warrants, (b) any issuance of its Equity Interests pursuant to the conversion of
any debt securities to equity or the conversion of any class of equity
securities to any other class of equity securities, (c) any issuance of options
or warrants relating to its Equity Interests, (d) any issuance of Equity
Interests pursuant to any employee incentive plan, (e) any issuance of Equity
Interests made in consideration of an Acquisition or the Net Cash Proceeds of
which are used to pay all or any portion of the consideration for an
Acquisition, (f) any issuance of Equity Interests by a Subsidiary to the Company
or any other Subsidiary, and (g) any issuance of Equity Interests by a Foreign
Subsidiary (except to the extent the Net Cash Proceeds of such issuance are
distributed to the Company). The term “Equity Issuance” shall not be deemed to
include any Debt Issuance.
“Guaranteed Senior Notes” means (i) the A$155,000,000 Series A Guaranteed Senior
Notes Due June 30, 2024 issued under the Note and Guaranty Agreement, dated as
of May 28, 2019, as amended, among GPC Asia Pacific Holding Pty Ltd, the Company
and the purchasers listed therein, (ii) the A$155,000,000 Series B Guaranteed
Senior Notes Due June 30, 2026 issued under the Note and Guaranty Agreement,
dated as of May 28, 2019, as amended, among GPC Asia Pacific Holding Pty Ltd,
the Company and the purchasers listed therein, (iii) the €50,000,000 Series A
Guaranteed Senior Notes Due May 31, 2029 issued under the Note and Guaranty
Agreement, dated as of May 28, 2019, as amended, among Alliance Automotive
Netherlands Holdings B.V., the Company and the purchasers listed therein, (iv)
the €100,000,000 Series B Guaranteed Senior Notes Due May 31, 2031 issued under
the Note and Guaranty Agreement, dated as of May 28, 2019, as amended, among
Alliance Automotive Netherlands Holdings B.V., the
2
CHAR1\1723019v8

--------------------------------------------------------------------------------



Company and the purchasers listed therein and (v) the €100,000,000 Series C
Guaranteed Senior Notes Due May 31, 2034 issued under the Note and Guaranty
Agreement, dated as of May 28, 2019, as amended, among Alliance Automotive
Netherlands Holdings B.V., the Company and the purchasers listed therein.
“NCT Allocation Percentage” means, as of the last day of the fiscal quarter most
recently ended prior to any New Capital Transaction for which financial
statements have been delivered pursuant to Section 7.09(a) or Section 7.09(b)
the percentage equal to the quotient of (a) the Dollar Equivalent amount of the
aggregate outstanding principal amount of the Loans divided by (b) the sum of
(i) the Dollar Equivalent amount of the aggregate outstanding principal amount
of the Loans plus (ii) the aggregate outstanding principal amount of the Senior
Notes that require the Company or any Subsidiary to make an offer to repurchase
such Senior Notes pursuant to the terms thereof after the occurrence of a New
Capital Transaction (which, in the case of any such Senior Notes that are
denominated in a currency other than Dollars, shall be expressed in Dollars by
applying the conversion method set forth in the relevant Note Purchase Agreement
governing such Senior Notes, as in effect on the Second Amendment Effective
Date); provided that, for purposes of such calculation, the aggregate
outstanding principal amount of the Loans and the applicable Senior Notes shall
be calculated on the basis of the par value of such Indebtedness (without giving
effect to any “make-whole” or similar prepayment premium applicable thereto).
“NCT Declined Proceeds” means, with respect to any New Capital Transaction, the
aggregate amount of the NCT Gross Payment Amount that is declined by any holder
of the Senior Notes after receipt of an offer to prepay such Senior Notes with
such Net Cash Proceeds.
“NCT Gross Payment Amount” means, with respect to the Net Cash Proceeds of any
New Capital Transaction, (i) fifty percent (50%) of such Net Cash Proceeds if
the Leverage Ratio is greater than 3.50 to 1.0 or (ii) twenty-five percent (25%)
of such Net Cash Proceeds if the Leverage Ratio is less than or equal to 3.50 to
1.0, in either case, recalculated as of the last day of the fiscal quarter most
recently ended prior to such New Capital Transaction for which financial
statements have been delivered pursuant to Section 7.09(a) or Section 7.09(b),
giving effect to (x) such New Capital Transaction and the application of such
Net Cash Proceeds and (y) the incurrence, assumption or repayment of
Indebtedness after the last day of such fiscal quarter and prior to such New
Capital Transaction, on a Pro Forma Basis.
“NCT Loan Payment Amount” means, as of the date of any mandatory prepayment
required by Section 2.05(d), an amount equal to the sum of (a) the product of
(i) the NCT Gross Payment Amount times (ii) the NCT Allocation Percentage, plus
(b) the NCT Declined Proceeds.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any New Capital
Transaction, net of (a) direct costs incurred in connection therewith
(including, without limitation, legal, accounting and investment banking fees
and sales commissions and underwriting discounts) and (b) taxes paid or payable
as a result thereof.
3
CHAR1\1723019v8

--------------------------------------------------------------------------------



“New Capital Transaction” means (a) any Equity Issuance or (b) any Debt
Issuance.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 11.24.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Second Amendment Effective Date” means May 1, 2020.
“Senior Notes” means the Existing Senior Notes, the New Senior Notes and the
Guaranteed Senior Notes.
“Share Repurchase” means any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, directly or indirectly, of any
shares (or equivalent) of any class of Equity Interests of the Company or any of
its Subsidiaries now or hereafter outstanding or any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of the Company or any of its
Subsidiaries, now or hereafter outstanding, excluding (a) the repurchase of
Equity Interests deemed to occur upon the exercise of stock options, warrants or
similar rights to the extent such Equity Interests represent a portion of the
exercise price of those stock options, warrants or similar rights or the payment
of related withholding taxes and (b) the redemption, retirement, repurchase or
other acquisition of value of the Equity Interests of a Subsidiary of the
Company by the Company or another Subsidiary of the Company.
“Special Purpose Subsidiary” means, with respect to any securitization program,
the special purpose Subsidiary for such securitization program.
“Supported QFC” has the meaning specified in Section 11.24.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.24.
1.2The following definitions in Section 1.01 of the Agreement are hereby amended
and restated in their entirety to read as follows:
4
CHAR1\1723019v8

--------------------------------------------------------------------------------



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Existing Senior Notes” means (i) the 3.24% Amended and Restated Series F Senior
Promissory Notes due December 2, 2023 issued under the Note Purchase Agreement,
dated as of August 19, 2013, as amended, among the Company and the purchasers
listed therein, (ii) the 2.64% Amended and Restated Series G Senior Notes due
July 29, 2021 issued under the Note Purchase Agreement, dated as of July 29,
2016, as amended, among the Company and the purchasers listed therein and (iii)
the 3.24% Amended and Restated Series H Senior Notes due November 30, 2026
issued under the Note Purchase Agreement, dated as of October 17, 2016, as
amended, among the Company and the purchasers listed therein.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.3Clause (b) of the definition of “Applicable Rate” in Section 1.01 of the
Agreement is hereby amended and restated in its entirety to read as follows:
(b)  on and after the Term Loan Funding Date:
5
CHAR1\1723019v8

--------------------------------------------------------------------------------




Pricing TierLeverage RatioCommitment FeeLetter of Credit FeeEurocurrency Rate
LoansBase Rate LoansI< 0.75:1.000.280%1.500%1.500%0.500%II
> 0.75:1.00 but
< 1.25:1.00
0.300%1.625%1.625%0.625%III
> 1.25:1.00 but
< 1.75:1.00
0.325%1.875%1.875%0.875%IV
> 1.75:1.00 but
< 2.25:1.0
0.350%2.000%2.000%1.000%V
> 2.25:1.00 but
< 2.75:1.0
0.375%2.125%2.125%1.125%VI
> 2.75:1.0
0.400%2.250%2.250%1.250%

1.4Clause (c) of the definition of Base Rate in Section 1.01 of the Agreement is
amended and restated in its entirety to read as follows:
(c) the Eurocurrency Rate (giving effect to any applicable interest rate floors
in the definition thereof) plus one percent (1.00%);
1.5Clause (a)(xi) of the definition of “Consolidated EBITDA” in Section 1.01 of
the Agreement is amended and restated in its entirety to read as follows:
(xi)  restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and closure of facilities and
adjustments to existing reserves) that have been specifically identified by
amount and description to the Administrative Agent, whether or not classified as
restructuring expense on the consolidated financial statements, in an aggregate
amount not to exceed $100,000,000 for any period of four fiscal quarters (such
increased amount may be utilized in the calculation of Consolidated EBITDA
starting with the fiscal quarter of the Company ended March 31, 2020),
1.6Clause (a)(i) of the definition of “Eurocurrency Base Rate” in Section 1.01
of the Agreement is hereby amended and restated in its entirety to read as
follows:
(i) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the applicable currency for a period
equal in length to such Interest Period) (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, on the Rate
Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;
1.7Each reference to “zero” in the proviso following clause (c) of the
definition of “Eurocurrency Base Rate” in Section 1.01 of the Agreement is
hereby amended to read “one percent (1.00%)”.
6
CHAR1\1723019v8

--------------------------------------------------------------------------------



1.8In the definition of Excluded Domestic Subsidiary in Section 1.01 of the
Agreement, the “or” is replaced with a comma after clause (a) and a new clause
(c) is add to read “or (c) a Special Purpose Subsidiary”
1.9The reference to “MLPFS” in the definition of “Joint Lead Arrangers” in
Section 1.01 of the Agreement is hereby amended to read “BofA Securities, Inc.”.
1.10Clause (b) of the definition of “Leverage Ratio” in Section 1.01 of the
Agreement is hereby amended and restated in its entirety to read as follows:
(b) on and after the Term Loan Funding Date, the ratio of (i) the sum of (A)
Total Funded Debt as of such date less (B) the amount of Net Cash Proceeds from
a New Capital Transaction that is held by the Company but required to prepay the
Loans pursuant to Section 2.05(d) and required to be offered to the Senior Notes
but not yet applied; provided that this clause (B) shall not exceed the NCT
Gross Payment Amount for the first 35 days following the date of such New
Capital Transaction and $0, thereafter for such New Capital Transaction to (ii)
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Company then ended.
1.11Clause (c) of Section 1.05 of the Agreement is hereby amended and restated
in its entirety to read as follows:
(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
1.12Section 2.05 of the Agreement is hereby amended by adding a clause (d) after
clause (c) thereof to read as follows:
(d)  Mandatory Prepayments of Loans Due to a New Capital Transaction. Upon the
receipt by any Loan Party or any Subsidiary of the Net Cash Proceeds of any New
Capital Transaction, the Company shall prepay the Loans in an amount equal to
the NCT Loan Payment Amount. Such prepayment shall be due and payable (x) with
respect to the amount determined in accordance with clause (a) of the definition
of “NCT Loan Payment Amount”, within five (5) Business Days following receipt of
such Net Cash Proceeds and (y) with respect to the amount determined in
accordance with clause (b) of the definition of “NCT Loan Payment Amount”,
concurrently with the prepayment of the Senior Notes in connection with the
receipt of such Net Cash Proceeds (but in no event later than thirty (30) days
after receipt of such Net Cash Proceeds). Each prepayment of Loans pursuant to
this Section 2.05(d) shall be applied, first, to the principal repayment
installments of the Term Loan on a pro rata basis for all such principal
repayment installments, including, without limitation, the final principal
repayment installment on the Maturity Date and, second, to the outstanding
Revolving Loans (but without a reduction of the Aggregate Revolving
Commitments). Subject to Section 2.15, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages.
7
CHAR1\1723019v8

--------------------------------------------------------------------------------



1.13The reference to “zero” in the last sentence of Section 3.03(c) of the
Agreement is hereby amended to read “one percent (1.00%)”.
1.14The reference to “EEA Financial Institutions” in the heading to Section 6.24
of the Agreement is hereby amended to read “Affected Financial Institutions”.
The reference to “EEA Financial Institution” in Section 6.24 of the Agreement is
hereby amended to read “Affected Financial Institution”.
1.15In Section 8.01 of the Agreement, the following language is added at the end
of such section:
Notwithstanding anything to the contrary in this Section 8.01 or otherwise, no
Special Purpose Subsidiary shall contract, create, incur, assume or permit to
exist any Indebtedness other than intercompany Indebtedness incurred in
connection with a securitization program.
1.16In Section 8.02 of the Agreement, the “and” appearing after the semicolon at
the end of clause (l) is hereby deleted, the period at the end of clause (m) is
hereby deleted and a semicolon is inserted in lieu thereof, and the following
new clause (n) is added after clause (m) thereof to read as follows:
(n) Liens on (i) receivables or other assets customarily sold in a receivables
securitization program, and assets related thereto (including rights to
lockboxes and collection accounts for such receivables or other assets) that are
granted by a Special Purpose Subsidiary and (ii) the Equity Interests of a
Special Purpose Subsidiary, in each case, as security for the obligations
arising under such securitization program.
1.17Section 8.05 of the Agreement is amended to add an “(x)” immediately after
the phrase “other than restrictions” and to add a new clause (y) at the end of
such section to read as follows:
and (y) under any securitization program with respect to any Special Purpose
Subsidiary.
1.18Clause (b) of Section 8.09 of the Agreement is hereby amended and restated
in its entirety to read as follows:
(b) Permit as of the last day of each fiscal quarter of the Company, commencing
with the first fiscal quarter ending after the Second Amendment Effective Date,
the Leverage Ratio to be greater than the ratio set forth below for the periods
referenced below:

Fiscal Quarter EndingLeverage RatioJune 30, 2020, September 30, 2020 and
December 31, 20204.00:1.0March 31, 2021 and each fiscal quarter
thereafter3.50:1.0



1.19Clause (c) of Section 8.09 of the Agreement is hereby amended and restated
in its entirety to read as follows:
(c) If on the Second Amendment Effective Date (the “Incorporation Date”) any
Senior Notes are subject to any leverage ratio financial maintenance covenant or
any
8
CHAR1\1723019v8

--------------------------------------------------------------------------------



fixed charge coverage ratio financial maintenance covenant (the “NPA Financial
Covenant”), then (i) on such date the NPA Financial Covenant and, solely for
purposes of determining compliance with the NPA Financial Covenant as
incorporated herein, the definitions set forth in such Note Purchase Agreement
(the “NPA Definitions”), are incorporated herein by reference with the same
effect as if stated at length herein, (ii) the NPA Definitions, and not the
definitions stated in this Agreement, shall be applicable for purposes of
determining compliance with the NPA Financial Covenant, (iii) except as provided
in the immediately succeeding clause (iv), any amendment or other modification
to, or waiver of, the Senior Notes or the Note Purchase Agreements for the
Senior Notes shall not be effective to amend, modify or waive the NPA Financial
Covenants and NPA Definitions as incorporated herein except to the extent such
amendment, modification or waiver has been approved by the Required Lenders and
(iv) if at any time after the Incorporation Date all of the Senior Notes cease
to be subject to the NPA Financial Covenant, then at such time this Agreement
shall be deemed amended to terminate the incorporation of the NPA Financial
Covenant and this clause (c) shall be deemed amended to read “[Reserved]” in
each case without the consent of or any action by the Administrative Agent or
any Lender.
1.20Article VIII of the Agreement is hereby amended by adding a new Section 8.15
after Section 8.14 thereof to read as follows:
8.15 Share Repurchases. On and after the Second Amendment Effective Date,
declare or make, directly or indirectly, any Share Repurchase, or incur any
obligation (contingent or otherwise) to do so except that the Company may make
Share Repurchases so long as (a) no Event of Default shall have occurred and be
continuing or would result therefrom and (b) after giving effect to such Share
Repurchases on a Pro Forma Basis, the Leverage Ratio (calculated as of the last
day of the most recent fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 7.09(a) or Section 7.09(b)),
shall not exceed 3.50 to 1.0.
1.21The reference to “EEA Financial Institutions” in the heading to Section
11.21 of the Agreement is hereby amended to read “Affected Financial
Institutions”. Each reference to “EEA Financial Institution” in Section 11.21 of
the Agreement is hereby amended to read “Affected Financial Institution”. Each
reference to “an EEA Resolution Authority” in Section 11.21 of the Agreement is
hereby amended to read “the applicable Resolution Authority”. The reference to
“any EEA Resolution Authority” in Section 11.21 of the Agreement is hereby
amended to read “the applicable Resolution Authority”.
1.22Article XI of the Agreement is hereby amended by adding a new Section 11.24
after Section 11.23 thereof to read as follows:
11.24 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit
9
CHAR1\1723019v8

--------------------------------------------------------------------------------



Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
2.Conditions Precedent. This Amendment shall be effective upon receipt by the
Administrative Agent of the following:
2.1counterparts of this Amendment duly executed by the Borrowers, the Required
Lenders, Bank of America, N.A., in its capacities as Administrative Agent and
Domestic Swing Line Lender, Bank of America, N.A., acting through its Canada
branch, as Canadian Swing Line Lender, and Bank of America, N.A. (Australian
branch), as Australian Swing Line Lender;
2.2a certificate of the Company dated as of the Second Amendment Effective Date
signed by an Executive Officer of the Company certifying and attaching
resolutions adopted by the board of directors of the Company approving this
Amendment; and
2.3to the extent requested by any Lender (and in form and substance reasonably
satisfactory to such Lender) (a) documentation and other information that is
required by regulatory authorities under applicable “know your customer”,
anti-money laundering and anti-terrorism rules and regulations, including
without limitation, the Patriot Act and (b) to the extent that any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Borrower;
and
2.4any fees required to be paid on or before the Second Amendment Effective Date
and all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Second Amendment Effective Date.


3.Miscellaneous.
3.1This Amendment shall be deemed to be, and is, a Credit Document.
10
CHAR1\1723019v8

--------------------------------------------------------------------------------



3.2Each Borrower (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Agreement or the other Credit Documents or any
certificates, documents, agreements and instruments executed in connection
therewith and (iii) affirms all of its obligations under the Credit Documents.
3.3Effective as of the date hereof, all references to the Agreement in each of
the Credit Documents shall hereafter mean the Agreement as amended by this
Amendment.
3.4Each of the Borrowers hereby represents and warrants to the Administrative
Agent and the Borrowers as follows:
(a)such Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Amendment;
(b)this Amendment has been duly executed and delivered by such Borrower and
constitutes such Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (A)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity);
(c)no consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any
Borrower of this Amendment;
(d)the representations and warranties of the Borrowers set forth in Article VI
of the Agreement and in each other Credit Document, or which are contained in
any document furnished in connection therewith, are true and correct true on and
as of the date of this Amendment, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes
hereof, the representations and warranties contained in Section 6.13 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.09 of the Agreement;
and
(e)all Subsidiaries that would be required by Section 7.13 of the Agreement to
become Guarantors, have become Guarantors as of the date hereof.
3.5This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telecopy, pdf or other similar electronic transmission shall
be effective as an original and shall constitute a representation that an
executed original shall be delivered. Subject to Section 11.16 of the Agreement,
execution of this Amendment shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed
11
CHAR1\1723019v8

--------------------------------------------------------------------------------



signature, physical delivery thereof or the use of a paper based recordkeeping
system, as the case may be; provided that, without limiting the foregoing, upon
the request of the Administrative Agent, any electronic signature shall be
promptly followed by such manually executed counterpart.
3.6The provisions pertaining to governing law, submission to jurisdiction,
waiver of venue, service of process and waiver of jury trial set forth in
Sections 11.14 and 11.15 of the Agreement are incorporated herein by reference,
mutatis mutandis.
[Signature pages follow]


12
CHAR1\1723019v8


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWERS: 
GENUINE PARTS COMPANY,a Georgia corporationBy: /s/ Charles A. ChesnuttName:
Charles A. ChesnuttTitle: Senior Vice President & TreasurerUAP INC.,a company
constituted under the laws of QuebecBy: /s/ Charles A. ChesnuttName: Charles A.
ChesnuttTitle: Senior Vice President & Treasurer
DESIGNATED BORROWERS: 
GPC ASIA PACIFIC PTY LTD,an Australian proprietary company limited by shares
registered under the laws of the State of VictoriaBy: /s/ Julian A. BuckleyName:
Julian BuckleyTitle: DirectorBy: /s/ Cary LavertyName: Cary LavertyTitle:
Company SecretaryGPC ASIA PACIFIC LIMITED,a New Zealand proprietary company
limited by shares registered under the laws of New ZealandBy: /s/ Rob
CameronName: Rob CameronTitle: DirectorBy: /s/ Julian A. BuckleyName: Julian
BuckleyTitle: DirectorGPC ASIA PACIFIC LIMITED,



CHAR1\1723019v8

--------------------------------------------------------------------------------




a New Zealand proprietary company limited by shares registered under the laws of
New ZealandBy: /s/ Rob CameronName: Rob CameronTitle: DirectorBy: /s/ Julian A.
BuckleyName: Julian BuckleyTitle: DirectorGPC ASIA PACIFIC GROUP PTY LTD,an
Australian proprietary company limited by shares registered under the laws of
the State of VictoriaBy: /s/ Julian A. BuckleyName: Julian BuckleyTitle:
DirectorBy: /s/ Cary LavertyName: Cary LavertyTitle: Company SecretaryGPC ASIA
PACIFIC ACQUISITION CO PTY LTD,an Australian proprietary company limited by
shares registered under the laws of the State of VictoriaBy: /s/ Julian A.
BuckleyName: Julian BuckleyTitle: DirectorBy: /s/ Cary LavertyName: Cary
LavertyTitle: Company SecretaryGPC ASIA PACIFIC HOLDINGS PTY LTD.,an Australian
proprietary company limited by shares registered under the laws of the State of
VictoriaBy: /s/ Julian A. BuckleyName: Julian BuckleyTitle: Director



CHAR1\1723019v8

--------------------------------------------------------------------------------




By: /s/ Cary LavertyName: Cary LavertyTitle: Company SecretaryALLIANCE
AUTOMOTIVE INVESTMENT LIMITED,a private limited company incorporated in England
and WalesBy: /s/ John Frederick CoombesName: John Frederick CoombesTitle:
DirectorADMINISTRATIVEAGENT:BANK OF AMERICA, N.A.,as Administrative AgentBy: /s/
Anthea Del BiancoName: Anthea Del BiancoTitle: Vice President
LENDERS:
BANK OF AMERICA, N.A.,as a Lender, Domestic Swing Line Lender and L/C IssuerBy:
/s/ Charles HartName: Charles HartTitle: Senior Vice PresidentBANK OF AMERICA,
N.A., acting through its Canada branch, as Canadian Swing Line Lender and
Canadian L/C IssuerBy: /s/ Medina Sales de AndradeName: Medina Sales de
AndradeTitle: Vice PresidentBANK OF AMERICA, N.A., acting through its Australia
branch, as Australian Swing Line LenderBy: /s/ Ari RubinName: Ari RubinTitle:
Vice President



CHAR1\1723019v8

--------------------------------------------------------------------------------




TRUIST BANK, as successor by merger to SunTrust Bank and formerly known as
Branch Banking and Trust Company, as a LenderBy: /s/ Max GreerName: Max
GreerTitle: Senior Vice PresidentWELLS FARGO BANK, N.A.,as a LenderBy: /s/
William NixonName: William Nixon Title: Senior Vice PresidentJPMORGAN CHASE
BANK, N.A.,as a LenderBy: /s/ Stephen LescherName: Stephen LescherTitle: Vice
PresidentTORONTO DOMINION (TEXAS) LLC,as a LenderBy: /s/ Peter KuoName: Peter
KuoTitle: Authorized SignatoryU.S. BANK NATIONAL ASSOCIATION, as a LenderBy: /s/
Conan SchleicherName: Conan SchleicherTitle: Senior Vice PresidentAUSTRALIA AND
NEW ZEALAND BANKINGGROUP LIMITED, as a LenderBy: /s/ Robert GrilloName: Robert
GrilloTitle: Director



CHAR1\1723019v8

--------------------------------------------------------------------------------




NATIONAL AUSTRALIA BANK LIMITED, as a LenderBy: /s/ John Allan-SmithName: John
Allan-SmithTitle: Head of Client Coverage - USTHE NORTHERN TRUST COMPANY, as a
LenderBy: /s/ Kimberly A. CrottyName: Kimberly A. CrottyTitle: Vice
PresidentSANTANDER BANK, N.A., as a LenderBy: /s/ Pablo UrgoitiName: Pablo
UrgoitiTitle: Managing DirectorBy: /s/ Nuno Dias AndradeName: Nuno Dias
AndradeTitle: Managing DirectorSYNOVUS BANK, as a LenderBy: /s/ Chandra Cockrell
Name: Chandra Cockrell Title: Corporate BankerFIRST HORIZON BANK(fka FIRST
TENNESSEE BANK, N.A.), as a LenderBy: /s/ Terence J DolchName: Terence J
DolchTitle: Senior Vice PresidentBMO HARRIS BANK, N.A.,



CHAR1\1723019v8

--------------------------------------------------------------------------------




as a LenderBy: /s/ William ThomsonName: William ThomsonTitle: Managing
DirectorBANK OF MONTREAL, as a LenderBy: /s/ Tom WoolgarName: Tom WoolgarTitle:
Managing DirectorBy: /s/ Scott MatthewsName: Scott MatthewsTitle: Managing
DirectorHSBC Bank USA, National Association, as a LenderBy: /s/ Devin MooreName:
Devin MooreTitle: Senior Vice PresidentCITIZENS BANK, N.A., as a LenderBy: /s/
Karmyn PaulName: Karmyn PaulTitle: Vice PresidentPNC BANK, NATIONAL
ASSOCIATION,as a LenderBy: /s/ Andrew FraserName: Andrew FraserTitle: Vice
PresidentMUFG BANK, LTD., as a Lender



CHAR1\1723019v8

--------------------------------------------------------------------------------




By: /s/ Henry SchwarzName: Henry SchwarzTitle: Authorized SignatoryNATIONAL
WESTMINISTER BANK PLC,as a LenderBy: /s/ Craig NunnName: Craig NunnTitle: Senior
DirectorCommerzbank AG, New York Branch,as a LenderBy: /s/ Pedro BellName: Pedro
BellTitle: Managing DirectorBy: /s/ Bianca NotariName: Bianca NotariTitle: Vice
President



        




CHAR1\1723019v8